Case 17-50323-jrs       Doc 71    Filed 01/02/18 Entered 01/02/18 16:40:52         Desc Main
                                  Document      Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                      )       CHAPTER 7
                                            )
KRISTIE JACKSON STARGELL                    )       CASE NO. 17-50323-jrs
                                            )
                       Debtor.              )

               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE


        COMES NOW, ALBERTELLI LAW, attorneys for Caliber Home Loans, Inc., hereby
enters it Notice of Appearance in the above-styled action. In accordance with Rule 2002 of the
Bankruptcy Rules and Section 1109(b) of the Bankruptcy Code, the undersigned hereby request
notice in regard to the following property:

        Property Address: 217 Saint Martins Lane SE, Mableton, Georgia 30216

        Last Four Digits of Loan Number: 0636

         The undersigned respectfully requests the following to be added to the Court’s Mailing

Matrix in according to Rule 2002(g).

                                                    /s/ Susan B. Shaw
                                                    Susan B. Shaw
                                                    Albertelli Law
                                                    Georgia Bar No.: 640237
                                                    100 Galleria Parkway, Suite 960
                                                    Atlanta, Georgia 30339
                                                    Assistant’s Telephone – (813) 221-4743
                                                    Facsimile – (813) 221-9171
                                                    sshaw@albertellilaw.com




ALAW FILE NO. 17-027795
Case 17-50323-jrs        Doc 71     Filed 01/02/18 Entered 01/02/18 16:40:52             Desc Main
                                    Document      Page 2 of 3

                                  CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 2nd day of January, 2018, I served a copy of the

foregoing Notice of Appearance and Request for Service via Regular U.S. Mail and/or Electronic

Mail to the parties listed on the attached service list.

SERVICE LIST

Kristie Jackson Stargell
217 Saint Martins Lane SE
Mableton, GA 30216

Michael R. Rethinger
Law Offices of Michael R. Rethinger, LLC
241 Mitchell Street, SW
Atlanta, GA 30303

Trustee
S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Arnall Golden Gregory LLP
171 17th Street, N.W.
Suite 2100
Atlanta, GA 30363-1031

Michael J. Bargar
Arnall Golden Gregory, LLP
Suite 2100
171 17th Street, N.W.
Atlanta, GA 30363

U.S. Trustee
Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303
                                                           /s/ Susan B. Shaw
                                                           Susan B. Shaw
                                                           Albertelli Law
                                                           Georgia Bar No.: 640237
                                                           100 Galleria Parkway, Suite 960
                                                           Atlanta, Georgia 30339
                                                           Assistant’s Telephone – (813) 221-4743
                                                           Facsimile – (813) 221-9171
Case 17-50323-jrs   Doc 71   Filed 01/02/18 Entered 01/02/18 16:40:52   Desc Main
                             Document      Page 3 of 3

                                            sshaw@albertellilaw.com
